                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DWAYNE ROBISON,                                    )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 4:19CV1870 DDN
                                                   )
KAY MCINTYRE, et al.,                              )
                                                   )
            Defendants.                            )


                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of pro se plaintiff Dwayne Robison for

leave to commence this action without prepayment of the required filing fee. Having reviewed the

motion and the financial information submitted in support, the Court will grant the motion, and

assess an initial partial filing fee of $3.33. See 28 U.S.C. § 1915(b)(1). Furthermore, after

reviewing the complaint, the Court will dismiss this case without prejudice. See 28 U.S.C. §

1915(e)(2).

                                     Initial Partial Filing Fee

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

average monthly deposits of $16.67. The Court finds that plaintiff has insufficient funds in his

prison account to pay the entire fee and will therefore assess an initial partial filing fee of $3.33,

which is twenty percent of plaintiff’s average monthly deposit.

                                    Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

        Section 1915(e)(2) also allows this Court to dismiss a duplicative complaint that raises

issues that are directly related to issues in another pending action brought by the same party.

Aziz v. Burrows, 976 F.2d 1158 (8th Cir. 1992). An action is duplicative if the parties, issues,

and available relief do not significantly differ between two actions. I.A. Durbin, Inc. v. Jefferson

Nat. Bank, 793 F.2d 1541, 1551 (11th Cir.1986).




                                                  -2-
       When reviewing a pro se complaint under 28 U.S.C. § 1915, the Court accepts the well-

plead facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and liberally construes the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that if the essence of an allegation is discernible, the

district court should construe the plaintiff’s complaint in a way that permits his or her claim to be

considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even pro se complaints are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the pro se plaintiff that assumed facts that had not been pleaded).

                                          The Complaint

       Plaintiff is currently an inmate at the Eastern Reception, Diagnostic and Correctional

Center, but the events described in the complaint occurred while he was incarcerated at the

Farmington Correctional Center (“FCC”). He brings this action pursuant to 42 U.S.C. § 1983

against Kay McIntyre, Karen Salesmen, and Elizabeth Atterberry. Plaintiff sues McIntyre in

both her official and individual capacities, Salesmen in her official capacity only, and he does

not specify capacity for his claims against Atterberry.

       Plaintiff’s complaint is difficult to read and understand. From what the Court can

discern, plaintiff has two main complaints: (1) that he was not receiving the mental health

treatment and medications that he wanted and needed at FCC; and (2) that he was assigned and

restricted to a single-man cell when he wanted to be in a double man cell. Plaintiff alleges that

the single-man cell restriction is actually discrimination and punishment for being transgender.

       As to defendant Karen Salesmen, a Qualified Mental Health Professional (“QMHP”) at

FCC, plaintiff asserts that she responded to many of his grievance filings with false information,



                                                -3-
that she would not let him change mental health counselors at FCC, and that she made

discriminatory remarks about him to other FCC staff members. Plaintiff complains that

defendant Elizabeth Atterberry – who plaintiff describes as the Regional Director of Mental

Health – allowed the FCC mental health providers to refuse him medication. As for defendant

Kay McIntyre, another mental health professional at FCC, plaintiff alleges that she made

discriminatory remarks about him because she is “hateful” towards people who are transgender

and homosexual. ECF No. 1 at 5. Plaintiff asserts that McIntyre told him that he did not have

mental health problems, she did not provide him with proper mental health treatment, and she

took him off his mental health medication. In addition, plaintiff claims that McIntyre uses

“suicide cells for punishment.” Id. at 7.

       Plaintiff attached to the complaint copies of the Informal Resolution Requests (“IRR”),

Grievances, Grievance Appeals, and institutional responses regarding his two claims. ECF No.

1-3. In Complaint No. FCC 19-506, plaintiff complained about being placed on “cell alone

status” while in administrative segregation, and he requested to have a cell mate. Defendant

Salesmen responded to plaintiff’s IRR and denied it as a duplicative complaint. ECF No. 1-3 at

1-2. Subsequently, Lisa Sanderson (FCC Chief of Mental Health Services and not a defendant in

this suit) responded to plaintiff’s grievance on this claim. Sanderson reviewed plaintiff’s past

housing assignments, past complaints he made to mental health providers about problems with

cell mates, and past complaints about staff members not keeping him safe from other inmates.

Sanderson noted that in consideration of plaintiff’s “history of mental health issues, suicide

attempts, self reported sexual activities, and safety and security concerns,” the FCC staff decided

it was in plaintiff’s “best interest and for [his] own safety and security” that he remain in a

single-man cell. Id. at 3. Sanderson denied plaintiff’s grievance, finding that the mental health

staff had followed established Department of Corrections policy and had acted in his best



                                                 -4-
interest. Finally, plaintiff’s appeal of Sanderson’s decision was denied. The response upholding

the decision that plaintiff should remain in a single-man cell was reviewed and signed by

defendant Atterberry. Id. at 5.

       In Complaint No. FCC 19-351, plaintiff complained about the mental health treatment he

was receiving at FCC. In his IRR, plaintiff requested both to “stop all mental health treatment

and chronic care” but also for “the proper mental health care or treatment.” ECF No. 1-3 at 8.

Defendant McIntyre responded to plaintiff’s IRR and stated that plaintiff was receiving all

mental health services per protocols and that was he being seen by his assigned QMHP on a

regular basis. Id. at 7. Sanderson responded to plaintiff’s grievance on this issue by listing the

three dates that plaintiff had been seen by a psychiatrist and the thirty dates he had been seen by

a QMHP, over his approximate seven months at FCC. Id. at 9. Sanderson again denied

plaintiff’s grievance, finding that policies had been followed and that staff had acted in plaintiff’s

best interest. Finally, plaintiff’s appeal of Sanderson’s decision was denied. The response

upholding the decision that plaintiff had received appropriate care and treatment was reviewed

and signed by defendant Atterberry. Id. at 11.

       Plaintiff states that he suffers from difficulty breathing, pain, COPD, and sleeping

problems. For relief, plaintiff seeks money damages and to be put back on an unspecified mental

health medication.

                                            Background

       This case is one of twelve civil actions plaintiff has filed in this Court pro se and in forma

pauperis since May 2, 2019. One action, filed two months before this matter, named three

defendants in the initial complaint: Lisa Sanderson, Elizabeth Atterberry, and Kay McIntyre. See

Robison v. Sanderson, No. 4:19-CV-1182 (E.D. Mo. May 2, 2019) (hereafter “Robison I”). In

the initial filing, plaintiff alleged that Sanderson punished him for being transgender by isolating



                                                 -5-
him to a single-man cell and that she has refused him mental health medication. As for

defendant McIntyre, plaintiff alleged that she discriminated against him, slandered his name, and

refused him a cell mate. Plaintiff made no allegations against Atterberry. Upon initial review

under 28 U.S.C. § 1915(e)(2), the Court found plaintiff’s initial complaint defective and subject

to dismissal but directed plaintiff to file an amended complaint. Robison I, ECF No. 14.

         Plaintiff filed an amended complaint in Robison I on September 23, 2019, in which he

named five defendants including Kay McIntyre and Karen Salesmen 1 (but not Elizabeth

Atterberry). Robison I, ECF No. 15. The amended complaint in that matter has not yet been re-

reviewed under 28 U.S.C. § 1915(e)(2) by the Court. However, in that amended complaint,

plaintiff asserts that the defendants harassed him for being transgender and retaliated against him

by improperly processing his grievances and denying him a cell mate. Plaintiff alleges that

McIntyre made slandering statements about homosexuals, that she hated transgender people, that

she used suicide cells as punishment, and that she accused him of wanting a double-man cell so

that he could have sex. Id.

                                                     Discussion

         The complaint in this matter does not survive initial review under 28 U.S.C. § 1915(e)(2).

Generally, the Court finds this case subject to dismissal for being duplicative of the claims

pending in Robison I. In the interest of conservation of judicial resources, all claims against the

same defendants, relating to the same issues, should be brought in one matter. Furthermore,

plaintiff fails to state valid official capacity claims against any defendant. Finally, to the extent

that plaintiff makes a denial of medical care claim here that was not specifically raised in the

amended complaint in Robison I, this claim is subject to dismissal for failure to state a claim.


1
 The Court notes that defendant Karen Salesmen is named as “Karen Salemen” in the amended complaint in
Robison I but the Court believes based on the allegations, that this is a misspelling and these are in fact the same
defendant.


                                                         -6-
    A. Duplicative Litigation

         Having carefully reviewed and liberally construed the complaint, the Court concludes

that the parties, issues, and available relief do not significantly differ between the instant case

and Robison I. See I.A. Durbin, Inc., 793 F.2d at 1551 (general rule for determining duplicative

litigation is whether parties, issues, and available relief do not significantly differ between two

actions).

         The Court finds that all of the issues raised here are the same or directly related to the

issues in Robison I. Plaintiff’s claims regarding transgender harassment and retaliation are the

same allegations raised in Robison I. These claims are based on the same set of facts and are

clearly duplicative. Although plaintiff does not appear to directly re-raise his claim of

inadequate mental health treatment and medication in his amended complaint in Robison I (as he

did in his initial complaint in that matter), the relevant defendants are all part of the mental health

staff at FCC and the claim is related to the basis for his retaliation argument in Robison I. The

claims raised in this suit can and should be addressed in Robison I. The Court therefore

concludes that the complaint here is subject to dismissal because it is duplicative of Robison I.

See Aziz v. Burrows, 976 F.2d 1158 (8th Cir. 1992) (Under § 1915(e)(2), the Court may dismiss a

duplicative complaint that raises issues that are directly related to issues in another pending

action brought by the same party).

    B. Official Capacity Claims

         Furthermore, plaintiff’s claims brought against all defendants in their official capacities

are subject to dismissal for failure to state a claim. Defendants Salesmen and Atterberry are sued

solely in their official capacities; McIntyre is sued in both her individual and official capacities. 2


2
  Plaintiff has specifically indicated that he is suing Salesmen and McIntyre in their official capacities. He does not
indicate the capacity in which he is suing defendant Atterberry. However, if a plaintiff’s complaint is silent about
the capacity in which the defendant is being sued, the complaint is interpreted as including only official capacity


                                                         -7-
In an official capacity claim against an individual, the claim is actually “against the

governmental entity itself.” See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a

“suit against a public employee in his or her official capacity is merely a suit against the public

employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). See also

Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining that official capacity suit

against sheriff and his deputy “must be treated as a suit against the County”); Kelly v. City of

Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016) (stating that a “plaintiff who sues public

employees in their official, rather than individual, capacities sues only the public employer”);

and Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (stating that a “suit against a

public official in his official capacity is actually a suit against the entity for which the official is

an agent”).

        In order to prevail on an official capacity claim, plaintiff must establish the governmental

entity’s liability for the alleged conduct. See Kelly, 813 F.3d at 1075. Here, plaintiff makes no

attempt to allege facts supporting such liability and therefore has failed to state a claim against

any of the defendants in their official capacities.

    C. Failure to State a Claim

        Finally, even if plaintiff’s denial of mental health treatment and medication claim was not

directly duplicative of a claim raised in the Robison I amended complaint, this claim is subject to

dismissal for failure to state a claim upon which relief may be granted. In the instant complaint,

plaintiff alleges that he did not receive the mental health treatment and medication that he needed

while incarcerated at FCC. Plaintiff never specified what treatment was lacking or what




claims. Baker v. Chisom, 501 F.3d 920, 923 (8th Cir. 2007). See also Johnson v. Outboard Marine Corp., 172 F.3d
531, 535 (8th Cir. 1999) (“[I]n order to sue a public official in his or her individual capacity, a plaintiff must
expressly and unambiguously state so in the pleadings, otherwise, it will be assumed that the defendant is sued only
in his or her official capacity”).


                                                       -8-
medication he thought he should be prescribed. In fact, in his IRR on the matter, he requests the

“proper” mental health treatment while also requesting to “stop” all mental health treatment.

ECF No. 1-3 at 8.

       In order to state a claim for inadequate medical care under the Eighth or Fourteenth

Amendment, a prisoner or detainee must plead facts sufficient to indicate a deliberate

indifference to serious medical needs. Estelle v. Gamble, 429 U.S. 97, 106 (1976); Camberos v.

Branstad, 73 F.3d 174, 175 (8th Cir. 1995). A claim of deliberate indifference involves both an

objective and a subjective component. Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir.

1997) (citations omitted). The plaintiff must demonstrate (1) that he suffered an objectively

serious medical need, and (2) the defendant actually knew of but deliberately disregarded that

need. Id. A “serious medical need” is “one that has been diagnosed by a physician requiring

treatment, or one that is so obvious that even a layperson would easily recognize the necessity

for a doctor’s attention.” Holden v. Hirner, 663 F.3d 336, 342 (8th Cir. 2011) (quoted case

omitted).

       Deliberate indifference may be found when prison officials intentionally deny or delay

access to medical care. Estelle, 429 U.S. at 104–05. Allegations of mere negligence in giving or

failing to supply medical treatment will not suffice. Id. at 106. Nor will a prisoner’s “mere

disagreement with treatment decisions” support a claim of deliberate indifference to a prisoner’s

serious medical needs. Jones v. Minnesota Dep’t of Corr., 512 F.3d 478, 482 (8th Cir. 2008).

While inmates have a right to adequate medical care, they have no “right to receive a particular

or requested course of treatment.” Dulany, 132 F.3d at 1239.

       Even assuming plaintiff here had an objectively serious mental health medical need, the

allegations of the complaint do not establish that any named defendant was deliberately

indifferent to that need. Plaintiff sets forth his claims in a vague and conclusory manner instead



                                               -9-
of alleging facts permitting the inference that any defendant violated his rights. Based on

Sanderson’s response to plaintiff’s grievance on this issue, medical records indicate that plaintiff

was seen by a member of the FCC mental health staff over thirty times in a seven-month period.

See ECF No. 1-3 at 9. Clearly, plaintiff was not being denied mental health treatment.

Plaintiff’s disagreement with the mental health treatment he was receiving does not support a

deliberate indifference claim. Plaintiff has no right to a requested course of treatment.

Plaintiff’s conclusory statement that he did not receive the proper mental health treatment and

medications at FCC are insufficient to state a claim for relief.

       After carefully reading and liberally construing the complaint, the Court concludes that it

is subject to dismissal for being duplicative of other pending litigation, for failure to state any

valid official capacity claims, and for failure to state a deliberate indifference medical care claim.

For all of these reasons, the Court will therefore dismiss this case pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

                                     Motion to Modify Claim

       On September 23, 2019, plaintiff filed a motion asking the Court “to reduce” his claim

and stating that he is “willing to settle out [of] court right now” for a Court Order directing the

“restart” of his mental health medication and for the amount of $410.00. ECF No. 8. The Court

construes this motion as a request to amend the relief sought in plaintiff’s complaint. However,

because the Court finds the complaint subject to dismissal, this motion will be denied as moot.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s application to proceed in forma pauperis

[ECF No. 2] is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $3.33

within twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance



                                                - 10 -
payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that that this case is DISMISSED without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel [ECF

No. 4] is DENIED as moot.

       IT IS FURTHER ORDERED that plaintiff’s motion to modify his claim [ECF No. 8] is

DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       An Order of Dismissal will accompany this Opinion, Memorandum and Order.

       Dated this 9th day of October, 2019.




                                                            HENRY EDWARD AUTREY
                                                         UNITED STATES DISTRICT JUDGE




                                                - 11 -
